Citation Nr: 9925640	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-27 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychoneurosis, to include dysthymic disorder, anxiety 
disorder, and post traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for residuals of 
a gunshot wound to the right thigh.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had almost continuous active service from March 
1961 to November 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied the veteran's claim of entitlement to service 
connection for an acquired psychoneurosis, including 
dysthymic disorder, anxiety disorder, and PTSD, and his claim 
of entitlement to a compensable evaluation for residuals of a 
gunshot wound to the right thigh.

The issue of entitlement to service connection for an 
acquired psychoneurosis, to include dysthymic disorder, 
anxiety disorder, and PTSD, will be discussed in the REMAND 
portion, following the decision below.

With respect to the veteran's residuals of a gunshot wound to 
the right thigh, service connection was granted in a December 
1995 rating decision, and a noncompensable evaluation was 
initially assigned.  The veteran appealed, and this 
noncompensable evaluation remains in effect.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue of entitlement to a compensable evaluation for 
residuals of a gunshot wound to the right thigh has been 
obtained by the RO.

2.  The residuals of a gunshot wound to the right thigh prior 
to the December 11, 1996 VA physical examination included 
asymptomatic scarring.  

3.  The residuals of a gunshot wound to the right thigh as 
first shown on the December 11, 1996 VA physical examination 
include healed and nondescript scars, x-ray evidence of 
retained shrapnel, and soreness in the anterior quadriceps 
mechanism.  Clinically, the residual muscle damage has been 
classified as moderate.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a gunshot wound to the right thigh prior to December 11, 
1996 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.1, 4.7, 4.56, 4.73, Diagnostic Code 
5314 (1996).

1.  The schedular criteria for a 10 percent evaluation for 
residuals of a gunshot wound to the right thigh, effective 
December 11, 1996 are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.56, 4.73, Diagnostic 
Code 5314; effective before and after June 3, 1997.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.2 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Controlling law provides that when a law or regulation 
changes during the pendency of an appeal, the criteria most 
favorable to the veteran apply, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  In effect, the veteran should be evaluated under 
both sets of criteria, with the more advantageous one 
utilized.  Id.  In this instance, the schedular criteria with 
respect to rating muscle injuries was revised, effective July 
3, 1997.  See 62 Fed. Reg. 106, 30235-30240 (1997) (codified 
at 38 C.F.R. §§ 4.55-4.73, Diagnostic Codes 5301-5329).

As such, under the criteria for muscle disabilities in effect 
prior to July 3, 1997, through-and-through or deep 
penetrating wounds of relatively short track by a single 
bullet or small shell or shrapnel fragment were to be 
considered as of at least moderate degree.  Moderately severe 
disability of the muscles required a through-and-through or 
deep penetrating wound by high velocity missile of small size 
or large missile of low velocity, and severe disability 
required a through and through or deep penetrating wound due 
to high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity missile, or 
shattering bone fracture.  See 38 C.F.R. Part 4, § 4.56 
(prior to July 3, 1997).

Currently, under the criteria for muscle disabilities in 
effect subsequent to July 3, 1997, through-and-through injury 
with muscle damage is to be evaluated as no less than a 
moderate injury for each group of muscles damaged.  In 
addition, under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, and 
severe.  See 38 C.F.R. Part 4, § 4.56 (1998).

Accordingly, Diagnostic Code 5314 (Muscle Group XIV, anterior 
thigh group), both currently and prior to July 3, 1997, 
provides that a slight disability warrants a zero percent 
evaluation; a moderate disability warrants a 10 percent 
evaluation, a moderately severe disability a 30 percent 
evaluation, and a severe disability a 40 percent evaluation.  
This 40 percent evaluation is the maximum allowed under 
Diagnostic Code 5314.  See 38 C.F.R. Part 4, § 4.73, 
Diagnostic Code 5314.

Also, given the clinical evidence of the presence of scars, 
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7804 (Scars, 
superficial, tender and painful on objective demonstration), 
which provides for a 10 percent evaluation, is for 
consideration and possible application.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, the Board will consider all evidence of 
record.  

II.  Factual Background

The evidence of record pertinent in this instance consists of 
the veteran's service medical records and two VA examinations 
(conducted in November 1994 and in December 1996).

The veteran's service medical records show that the veteran 
received an accidental gunshot wound to the right thigh while 
stationed in Germany.  His retirement examination (conducted 
in February 1972) references the chronic problems the veteran 
had had with his right knee but is silent as to any specific 
residuals from the accidental gunshot wound.

The November 1994 VA examination reflects the veteran's 
reported medical history that he accidentally shot himself in 
the right thigh on the firing range, while holstering his 
gun.  Apparently, at that time, the veteran had simple 
debridement and made a good recovery.  The examiner noted 
that the residuals of this wound consisted of multiple 
metallic fragment wounds imbedded in the veteran's right 
thigh.  There was undoubtedly some textile material from 
clothing carried into the wound.  The examiner opined that 
the veteran might indeed have a nidus of dormant infection, 
which would "light up" anytime the veteran had surgery to 
his right knee.  The veteran also had nondescript scars on 
the lateral aspect of his right thigh, which were all healed 
and uncomplicated.

The December 1996 examination was conducted by a private 
physician, at the request of the Sheridan VA Medical Center.  
Clinically, the veteran had healed shrapnel wounds on the 
upper right thigh, which measured less than one centimeter in 
length on the upper lateral aspect.  The examiner's recorded 
impression was that the veteran had a healed shrapnel wound, 
which left him with shrapnel on x-ray and with soreness in 
the anterior quadriceps mechanism.  The examiner stated that 
this would qualify as a moderate gunshot wound with a 10 
percent impairment of the quadriceps, secondary to the 
gunshot wound.

III.  Application and Analysis

Upon review of the pertinent clinical evidence, the Board 
finds that a 10 percent evaluation is warranted for the 
veteran's residuals of a gunshot wound to the right thigh.

Initially, as to the revision in criteria applicable to 
rating muscle injuries, the Board notes that the defined 
purpose of these changes was to incorporate updates in 
medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  Specifically, the comments 
clarified that these changes were not intended as substantive 
changes.  See 62 Fed. Reg. 106, 30235-30237.  While the Court 
has held that where regulations concerning entitlement to an 
increased rating undergo a substantive change during the 
course of an appeal and that the veteran is entitled to 
resolution of his claim under the criteria which are to his 
advantage, see Karnas v. Derwinski, supra, here, Diagnostic 
Code 5314 has not undergone a substantive change.  Indeed, as 
to the level of disability and the corresponding evaluation 
assigned, there has been no change at all, literally, as 
between the criteria in effect prior to and on July 3, 1997.  
Further, as to provisions for evaluating muscle injuries 
found in 38 C.F.R. Part 4, § 4.56, while there have been 
textual changes made, the Board stresses that through-and-
through muscle injuries/wounds are still defined as no less 
than moderate disability.  In practical effect, then, there 
has been no change in the criteria for evaluating the 
veteran's gunshot wound to the right thigh.  As such, the 
lack of notice to the veteran of the change in the schedular 
criteria or absence of RO consideration of the veteran's 
claim under both the old and new evaluative criteria does not 
result in prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Turning to actual evaluation of the veteran's residuals, the 
December 1996 examination conducted at VA's request, 
explicitly states that the veteran has a moderate gunshot 
wound with impairment of the quadriceps.  As discussed above, 
Diagnostic Code 5314 provides for a 10 percent evaluation for 
moderate muscle disability.

As for the November 1994 VA examination, the Board notes that 
it does not reflect the presence of muscle disability, unlike 
the December 1996 examination.  Moreover, the service medical 
records do not reveal the presence of thigh dysfunction 
following the gunshot wound, which healed well.  The initial 
findings of quantifiable residuals of the gunshot wound were 
on the December 1996 VA physical examination.  As such, a 
compensable evaluation for residuals of a gunshot wound to 
the right thigh prior to the December 1996 VA physical 
examination is not warranted.  

With respect to an evaluation greater than 10 percent, the 
Board reiterates that the clinical evidence of record is 
either silent as to the veteran's level of disability or 
indicates that the veteran's muscle disability is moderate, 
warranting a 10 percent evaluation.  Nothing in the record 
either suggests or supports a finding of moderately severe or 
severe muscle disability.

As to a separate evaluation to address the nondescript scars 
on the veteran's right thigh, another residual of the gunshot 
wound, the Board notes that the clinical evidence indicates 
that the veteran's scars are small (measuring less than one 
centimeter in length of the upper lateral aspect of the 
thigh), healed, and uncomplicated.  As discussed above, 
Diagnostic Code 7804 provides for a 10 percent evaluation for 
superficial, tender, and painful scars.  Here, while the 
veteran's scars are apparently superficial, nothing in the 
record shows that they are tender and painful.  The veteran 
has not asserted as such, and physical examinations were 
negative for such objective demonstration.

In light of the above, therefore, the Board finds that a 10 
percent evaluation is warranted under Diagnostic Code 5314 
for the veteran's residuals of a gunshot wound to the right 
thigh, but only from the date of the December 1996 VA 
physical examination.  A separate compensable evaluation for 
the scars is not warranted, however.


ORDER

A compensable evaluation for residuals of a gunshot wound to 
the right thigh prior to December 11, 1996 is denied.  

A 10 percent evaluation is granted for the veteran's 
residuals of a gunshot wound to the right thigh, effective 
December 11, 1996, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.


REMAND

Service connection for residuals of a medial meniscectomy and 
patellectomy, right knee, and chondromalacia, left knee, was 
granted in an August 1982 rating decision. In May 1988, the 
veteran filed a claim for service connection for PTSD, which 
went unaddressed by the Denver RO.  The veteran again filed 
another claim for PTSD in May 1994, which was developed by 
the Denver RO as "service connection for an acquired 
psychoneurosis, including dysthymic disorder, anxiety 
reaction, and PTSD."  Pursuant to the veteran's appeal, VA 
psychiatric evaluations were conducted in November 1994, 
November 1996, March 1997, and April 1997, in an attempt to 
reconcile the various diagnoses as to the veteran's disorder.  
These evaluations were also conducted in an attempt to 
determine whether the diagnoses of PTSD of record were based 
upon the veteran's childhood or his military service.  It was 
the consensus opinion that the veteran did not exhibit PTSD, 
but instead had a personality disorder.  In this respect, the 
Board notes that personality disorders are not diseases or 
injuries within the meaning of applicable legislation, for 
compensation purposes.  38 C.F.R. § 3.303(c) (1998).

As to the veteran's acute situational anxiety reaction 
diagnosed in service, it was the opinion of the psychiatrist 
and psychologist who interviewed the veteran in March and 
April 1997 that it was reflective of the veteran's 
personality disorder.

VA treatment records dated in October 1973, reflect that 
there was a rather large neuro-psychiatric overlay involving 
the veteran's right knee.  Psychiatric consultation at Scott 
Air Force Base, dated in December 1974 and a diagnosis of 
anxiety neurosis contained in the Fitzsimmons Army Medical 
Center records, dated in October 1975, reveal further 
treatment for psychiatric problems.  In this respect, the 
Board points out VA regulation pertaining to chronicity and 
continuity.  See 38 C.F.R. § 3.303(b) (1998).

In light of this evidentiary timeline, and particularly 
because of the clinical notation in October 1973 indicating 
that there was a rather large neuro-psychiatric overlay 
involving the veteran's right knee and the August 1982 grant 
of service connection for the veteran's right knee, the Board 
finds that the RO should address the matter of entitlement to 
service connection for an acquired psychoneurosis, as 
secondary to his service-connected disabilities.

Given VA's duty to assist the veteran in development of facts 
pertinent to his claim, when a well grounded claim has 
initially been submitted, the Board is persuaded that 
additional evidentiary development is warranted to determine 
whether the veteran has an acquired psychoneurosis which is 
proximately due to or the result of one of his service-
connected disabilities, particularly his right knee.  See 
38 C.F.R. § 3.310(a) (1998).

Accordingly, in light of the above, the issue of entitlement 
to an acquired psychoneurosis, to include dysthymic disorder, 
anxiety disorder, and PTSD, will not be decided pending a 
REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-October 1996 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's mental health should 
be obtained by the RO and incorporated 
into the claims file.  This should 
include the veteran's treatment records 
from the Sheridan VA Medical Center, as 
well as any other VA medical center 
identified by the veteran.

2.  A VA examination by a specialist in 
either psychology or psychiatry should be 
scheduled and conducted, in order to 
determine whether the veteran has an 
acquired psychoneurosis which is 
proximately due to or results from one of 
his service-connected disabilities.  All 
suggested studies should be performed, 
and all findings should be recorded in 
detail.  The examiner should provide a 
rationale for any conclusions reached.

The claims files and a separate copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the attendant examination.  The 
examiner should particularly review the 
veteran's service medical records dated 
in February 1966, the VA records dated in 
October 1973, the Scott Air Force Base 
records dated in December 1974, and the 
Fitzsimmons Army Medical Center records 
dated in October 1975. The examiner 
should also review the VA examinations 
conducted in November 1994, in November 
1996, and in March and April 1997.

3  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law and regulation, 
particularly as relates to principles of 
secondary service connection, in light of 
the examination report.  If the veteran's 
claim remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of actions taken on the 
veteran's claim and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals







